   Case 18-13263-JDW                  Doc 47        Filed 09/06/19 Entered 09/06/19 14:13:46                                Desc Main
                                                    Document     Page 1 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF MISSISSIPPI
                                              OXFORD DIVISION

IN RE:                                                                 :   CASE NO: 18-13263-JDW
                                                                       :   CHAPTER: 13
                                                                       :
RHONDA K SPEARMAN                                                      :
TRACY D SPEARMAN,                                                      :
                                                                       :
          Debtors.                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -
RHONDA K SPEARMAN                                                      :
TRACY D SPEARMAN,                                                      :
                                                                       :
          Movant,                                                      :   CONTESTED MATTER
                                                                       :
 vs.                                                                   :
                                                                       :
REGIONS BANK D/B/A REGIONS                                             :
MORTGAGE,                                                              :
                                                                       :
          Respondent.                                                  :

        RESPONSE TO OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

          COMES NOW Regions Bank d/b/a Regions Mortgage, for itself, its successors and/or assigns

("Respondent"), and shows this Honorable Court that, for the reasons set out below, the Court should

deny the Debtors' Objection to Notice of Mortgage Payment Change (“Objection”):

                                                                     1.

          Respondent filed a Notice of Mortgage Payment Change on July 25, 2019 (Dkt. #43) listing a

new post-petition payment amount of $542.85 effective with the September 1, 2019 payment. The

Debtors objected to the Notice of Mortgage Payment Change stating there were issues with the escrow

portion of the new mortgage payment amount.

                                                                     2.

          Respondent is currently reviewing the mortgage account and the issues asserted in the pending

Objection. Respondent respectfully requests additional time to review the issues raised in the Debtors’

Objection.
  Case 18-13263-JDW        Doc 47    Filed 09/06/19 Entered 09/06/19 14:13:46           Desc Main
                                     Document     Page 2 of 3



       WHEREFORE, Respondent, for itself, its successors and/or assigns, prays that this Court

inquire as to the matters raised herein and deny the Debtors' Objection to Notice of Mortgage Payment

Change and enter such orders and require such further inquiry as may appear appropriate to the Court.

Dated: 9/6/19

/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Respondent
  Case 18-13263-JDW        Doc 47    Filed 09/06/19 Entered 09/06/19 14:13:46          Desc Main
                                     Document     Page 3 of 3

                                    CERTIFICATE OF SERVICE

       I, Natalie Brown of Rubin Lublin, LLC certify that on the 6th day of September, 2019, I caused
a copy of the Response to Objection to Notice of Mortgage Payment Change to be filed in this
proceeding by electronic means and to be served by depositing a copy of the same in the United States
Mail in a properly addressed envelope with adequate postage thereon to the said parties as follows:


Rhonda K Spearman
371 Brower Rd.
Coffeeville, MS 38922

Tracy D Spearman
371 Brower Rd.
Coffeeville, MS 38922

Robert Gambrell, Esq.
Gambrell & Associates, PLLC
101 Ricky D Britt Blvd.
Suite 3
Oxford, MS 38655

Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

U.S. Trustee
501 East Court Street
Suite 6-430
Jackson, MS 39201


Executed on 9/6/19

By:/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Respondent
